Citation Nr: 0519580	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 70 percent disabling.

2.  Entitlement to an effective date prior to May 9, 2000 for 
the assignment of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The increased rating claim

The veteran served on active duty from July 1963 to September 
1966.  Service in Vietnam is indicated by the evidence of 
record.

In an August 1967 rating decision the RO in Boston, 
Massachusetts granted service connection for anxiety reaction 
with gastrointestinal features.  A 10 percent disability 
rating was assigned.  In a November 1994 rating decision, the 
Los Angeles, California RO included PTSD as part of the 
veteran's service-connected psychiatric disability.  In a 
July 1995 decision, the RO in Wichita, Kansas increased the 
assigned disability rating from 10 percent to 30 percent.

In November 1998 the veteran requested an increase in the 
disability rating assigned.  In a February 1999 rating 
decision, the RO in St. Louis increased the disability rating 
assigned for the veteran's service-connected psychiatric 
disorder, characterized as anxiety reaction and PTSD with 
gastrointestinal features, from 30 percent to 50 percent, 
effective as of October 19, 1998.  The veteran indicated 
disagreement with that rating and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in May 2000.  

In an October 2000 rating decision, the St. Louis RO 
increased the disability rating for this disorder to 70 
percent, effective as of May 9, 2000.  The veteran has not 
withdrawn his appeal for an increased disability rating for 
his service-connected mental disorder, and he is deemed to be 
seeking the maximum schedular rating available (100 percent).  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that, when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded].

The earlier effective date claim

In the October 2000 rating decision, the RO also awarded TDIU 
benefits, effective as of May 9, 2000.  The veteran indicated 
disagreement with the assignment of that effective date.  He 
perfected his appeal by submitting a substantive appeal  in 
May 2002.  

In June 2003, the Board remanded this case in order to 
address certain due process concerns.  A supplemental 
statement of the case was issued by the RO in Phoenix, 
Arizona in July 2004.  The case is again before the Board for 
appellate consideration.

Issues not on appeal

In a September 1997 rating decision, the St. Louis RO denied 
entitlement to service connection for peripheral neuropathy, 
claimed as a residual of Agent Orange exposure.  The veteran 
perfected an appeal as to that decision.  However, in a March 
1999 statement the veteran's appointed representative at that 
time, AMVETS, withdrew that appeal with the express consent 
of the veteran.  
See 38 C.F.R. § 20.204 (2004); see also Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) [a notice of disagreement ceases to be valid 
if withdrawn].  

In the October 2000 rating decision, the St. Louis RO again 
denied entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure.  
The veteran submitted a timely notice of disagreement as to 
that decision in October 2001, and the RO included that issue 
in the April 2002 statement of the case.  The veteran did not 
submit a substantive appeal as to this issue following the 
issuance of the statement of the case.

The veteran appointed an attorney as his representative in 
May 2000.  However, the attorney's representation was 
expressly limited to exclude Agent Orange-related  issues.  
The attorney did not include the peripheral neuropathy issue, 
either claimed as a residual of Agent Orange exposure or 
otherwise, in the substantive appeal that he submitted in May 
2002.  The veteran's representative as to the Agent Orange 
issue remained AMVETS, who did not submit a substantive 
appeal as to this issue.  AMVETS has subsequently revoked its 
appointment as the veteran's representative.

Because a substantive appeal was not filed, the Board finds 
that the issue of entitlement to service connection for 
peripheral neuropathy is not within its jurisdiction.  See 
Rowell v. Principi, 4 Vet. App. 9, 14 (1993) [in the absence 
of a timely filed substantive appeal, the Board does not have 
jurisdiction of an issue].

As will be discussed in connection with the increased rating 
claim below, it appears that the veteran through counsel is 
raising the issue of entitlement to an earlier effective date 
or dates for increased ratings for his service-connected 
psychiatric disability.  That matter is referred to the 
agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
psychiatric disorder is manifested primarily by sleep 
impairment, a significant inability to deal with stress, 
thoughts of suicide, hypervigilance, impaired impulse 
control, and depression.  There is no evidence of total 
impairment.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
psychiatric disorder, so as to render impractical the 
application of the regular schedular standards.

3.  The veteran's claim of entitlement to TDIU was received 
on May 12, 2000.

4.  Competent medical evidence shows that the veteran was 
first deemed unemployable due to service-connected disability 
on May 9, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular disability rating 
for service-connected psychiatric disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for an increased disability rating for the 
service-connected psychiatric disability are not met.  38 
C.F.R. § 3.321(b)(1) (2004).

3.  The criteria for the award of an effective date prior to 
May 9, 2000 for the assignment of TDIU are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder.  He also alleges that 
the effective date for the award of TDIU should be earlier 
than the currently-assigned date of May 9, 2000.  

Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating actions issued in this case, by the 
statements of the case issued in May 2000 (with reference to 
an increased rating for PTSD) and in April 2002 (with 
reference to an earlier effective date), and by the several 
supplemental statements of the case, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claims. 

Crucially, pursuant to the Board's June 2003 remand a letter 
was sent to the veteran by the Phoenix RO in September 2003 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claims.  The letter 
explained to the veteran that the RO was processing his 
claim, and referred him to prior notices that set forth the 
evidentiary requirements as they pertain to increased rating 
and earlier effective date claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2003 VCAA letter, the RO informed the veteran that 
VA was responsible for obtaining service medical/personnel 
records, VA outpatient treatment records and examination 
reports, and any federal government agency records cited by 
the veteran.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2003 letter informed the veteran that he was to 
give VA enough information about his records so that VA could 
request them from the person or agency that has them.  He was 
furnished with VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs.  He was 
advised that, if the holder of the records declined to give 
VA the records or asks VA for a fee to provide them, VA will 
notify him of the problem.  He was specifically advised as 
follows:  "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in original.)  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In a previous letter to the veteran, 
dated in January 2003, he was advised, "You should send 
copies of any relevant evidence you have in your possession.  
You can also get any relevant records yourself and send them 
to us."  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
September 2003 and January 2003 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

The veteran's attorney in essence claims that a fatal 
procedural defect exists, notwithstanding the September 2003 
VCAA letter.  He cites the holding of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

The claims that are the subject of this appeal arise from 
rating decisions that were promulgated prior to November 9, 
2000, the date of the enactment of the VCAA.
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).

Pelegrini, in fact, addressed this problem, holding that the 
failure to give a claimant the requisite evidentiary notice 
prior to the RO decision denying his claim required remand by 
the Board, where VA failed to demonstrate that lack of such 
notice was not prejudicial to the claimant.  In other words, 
the fact that the adverse RO decision was rendered prior to 
the date that the veteran was apprised of the evidentiary 
requirements does not, standing alone, render the 
adjudication defective.  The crucial question is whether the 
veteran was prejudiced thereby.  In the instant case, it is 
clear that he was not, inasmuch as a supplemental statement 
of the case was issued by the RO in July 2004, whereby all 
evidence of record, to include that furnished by the veteran 
or otherwise associated with his claims file subsequent to 
the promulgation of the VCAA letter in September 2003, was 
considered by the RO and cured any error in the timing of 
notice.  While this was not an initial review of the claim, 
it was nonetheless a comprehensive review of the evidence, 
accomplished after the veteran was provided with VCAA notice 
and was accorded the opportunity to provide evidence and 
argument.  See also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005) [an error is not prejudicial when 
it did not affect the essential fairness of the 
adjudication].

The veteran's attorney  has also alleged that the September 
2003 VCAA letter was deficient in that it advised the veteran 
of what evidence was necessary to substantiate his claim "in 
generic, non-specific terms".  See "Additional Argument & 
Evidence Submitted in Support of Claim", dated October 8, 
2004, presented by the attorney to the Board, page 36.  The 
letter further states that the VCAA letter "leaves the 
veteran and his representative without any clue . . . of what 
evidence, if submitted by the veteran, would substantiate his 
claims . . . ."  Id.

For reasons stated above, the Board believes that the VCAA 
letter, together with the other communications from VA, 
provided adequate notice as to what was required.  It appears 
that the veteran's attorney is contending that VA somehow 
must specify in precise, minute detail what the veteran 
should submit.  There is, however, nothing in either the law 
or the Court's jurisprudence to suggest that such specific 
advisement is required.  Indeed, it is beyond the realm of 
reasonableness to call upon VA to divine what specific, 
identifiable evidence may be supportive of an appellant's 
claim.  See Talbert v. Brown, 7 Vet. App. 352, 356 (1995) [VA 
is not required to conduct an exercise in prognostication].  
Indeed, if VA were aware of such specific evidence a VCAA 
letter would not be needed.  

The Court merely held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The discussion above 
demonstrates that the veteran in this case was apprised, with 
regard to his claims, of the evidence that was necessary to 
substantiate those claims, of the evidence that VA would seek 
to provide, of that which the claimant was expected to 
provide, and that the claimant was to provide any evidence in 
his possession that pertained to the claim.  Such advisement 
was done, within the bounds of reason.

The Board additionally observes that there is no requirement 
that the notice mandated by the VCAA be presented to the 
veteran in a single document.  The September 2003 VCAA letter 
references prior notice to the veteran, as contained in the 
various statements of the case, supplemental statements of 
the case, rating decisions, and previous letters that had 
been furnished to him prior to that date.  
See Mayfield, supra.

The Board finally observes that the comment of the veteran's 
attorney that he is "without a clue" due to purportedly 
inadequate VCAA notice is disingenuous, to say the least, in 
light of the 41 page letter, with extensive exhibits 
attached, in which this argument along with numerous other 
arguments was presented.  It is obvious that the veteran, 
through counsel, is fully conversant with the law and 
regulations and knows full well what is required to 
substantiate his claims.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  He was accorded a VA examination during the 
course of this appeal pursuant to his claim that his 
disability had increased in severity.

The Board is aware that the most recent VA psychiatric 
examination was in May 2000.   However, there is no evidence 
that the service-connected psychiatric disability has 
worsened after that time.  There are of record 2004 VA 
outpatient treatment records which do not suggest that the 
disability has become worse, and the veteran and his attorney 
do not so contend.  Accordingly, remand for another VA 
psychiatric examination is not required.    

With particular regard to the need for examination, the 
veteran's representative has alleged that VA failed to comply 
with the VCAA by not seeking a "retrospective" expert 
review of the veteran's claims file, with the intention of 
determining whether the veteran was unemployable due to 
service-connected disability prior to May 9, 2000, the 
currently effective date of TDIU.  

It appears that the veteran's attorney would have VA obtain a 
medical opinion on the off chance that the examiner would 
opine that the veteran was unemployable due to his service-
connected disabilities sometime earlier than what the record 
now discloses.  However, as the Court has stated, VA's "duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  If the veteran and his attorney believed that a 
retrospective medical review would add anything of value to 
the record, they were free to obtain an opinion such on their 
own.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits].  They failed 
to do so.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for hearings at the RO 
and before a member of the Board.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  His attorney has presented extensive argument on his 
behalf.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual background

As was described in the Introduction above, service 
connection for a disorder characterized as anxiety reaction 
with gastrointestinal features was granted by the Boston, 
Massachusetts RO in August 1967, with a 10 percent disability 
rating assigned.  In a November 1994 rating decision the Los 
Angeles, California RO determined that PTSD be included as 
part of the service-connected psychiatric disability.  The 
veteran was thereafter awarded a 30 percent rating in a July 
1995 hearing officer's decision.  

In February 1997, the veteran submitted a claim whereby, 
inter alia, he requested increased ratings for disabilities, 
to include his mental disorder.  VA and Vet Center records 
dated in July 1997, including the report of a July 1997 VA 
examination, show that the veteran was employed full time.

In a September 1997 rating decision, the St. Louis RO denied 
the veteran's claim for an increased disability rating for 
his service-connected psychiatric disorder, along with eight 
other claims, including a claim of entitlement to service 
connection for peripheral neuropathy.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter from the RO dated September 
9, 1997.  On September 4, 1998, he submitted a VA Form 21-
4138, Statement in Support of Claim, in which he indicated as 
follows:  "I disagree [with] your rating decision of 9 Sep 
97.  I believe the peripheral neuropathy is the result of my 
spindal (sic) disc condition."

In November 1998, the veteran submitted a statement in which 
he discussed the severity of his psychiatric disorder.  The 
veteran, in his statement, specifically indicated that "this 
PTSD recycles time after time hurting my ability to achieve 
any type of beachhead in the workplace or the social 
environment.  I am currently unemployed."  The St. Louis RO, 
in a February 1999 rating decision, increased the disability 
rating assigned for the veteran's service-connected mental 
disorder to 
50 percent, effective October 19, 1998.  The veteran was 
notified of that decision by means of a letter from the RO 
dated in March 1999.  In February 2000 he submitted a notice 
of disagreement as to that rating.

The report of January 2000 VA treatment notes that the 
veteran reported both homicidal and suicidal ideation; a 
Global Assessment of Functioning (GAF) score of 30 was 
indicated.  A February 2000 VA treatment record notes that 
the veteran had difficulty finding work, but that he had 
turned down an offer of employment because it did not pay him 
enough to cover all of his expenses.  The report of a March 
2000 VA PTSD examination shows that the veteran was currently 
unemployed but was seeking employment, although he found the 
process stressful.  On examination, it was noted that there 
was no impairment of thought process or communication.  He 
denied delusions or hallucinations, and no inappropriate 
behavior was noted.  He indicated that he occasionally had 
fleeting suicidal thoughts, but no suicidal ideation.  
Personal hygiene was adequate.  He was oriented as to time, 
place and person, and remote memory was better than recent 
memory.  There was no obsessive or ritualistic behavior, and 
his flow of speech was relevant, logical and coherent.  He 
cited sleep impairment, with frequent nightmares, and trouble 
with impulse control.  The report indicates diagnoses to 
include PTSD with depression, periodic alcohol abuse, and a 
GAF score of 55-60.  The examiner commented that the veteran 
was able to work for brief periods but had not been able to 
hold a job for very long, had trouble dealing with people and 
functioning in work situations, and was easily stressed.

In a statement dated May 9, 2000, a VA physician reported 
that the veteran had recurrent flashbacks and recurrent 
distressing dreams relating to Vietnam.  He had a history of 
anger outbursts with thoughts of hurting others, and had been 
observed during PTSD groups to have outbursts of anger with 
use of profanity.  He was unable to trust anyone and was 
constantly hypervigilant.  He has continuous depression with 
feelings of hopelessness, thoughts of suicide, and a 
heightened startle reaction.  He was described by this 
physician as significantly impaired in social functioning, 
and posed a danger to himself and others; the physician noted 
that he had periods of intense anger with thoughts of hurting 
others with slightest provocation.  He remained persistently 
depressed, with periods of panic attack with severe anxiety.  
He had difficulty maintaining any kind of effective work, and 
had not been able to hold even a part time job for more than 
a few weeks.  The physician stated that the medical staff 
felt strongly that the veteran was unemployable to due his 
chronic PTSD and severe anxiety symptoms.  

In a VA Form 9 dated May 12, 2000 and received by VA on that 
date, the veteran indicated that he disagreed with the 
"30%" (sic) rating currently assigned for his service-
connected PTSD "because my symptoms have worsened [and] I am 
unemployabled (sic)."  

In statements dated in June 2000 and July 2000 it was noted 
that the veteran was employed on a full-time basis.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by VA on 
August 25, 2000.  On this form the veteran reported that he 
was currently employed 40-45 hours per week.  In a statement 
dated in August 2000, he reported that this job had been 
"downgraded" to 20 hours per week.  On an October 2000 VA 
Form 119, Report of Contact, it was noted that the veteran 
worked only one night per week, from 5 p.m. Saturday to noon 
Sunday.  

In an October 2000 rating decision, the RO increased the 
rating assigned for the veteran's service-connected 
psychiatric disorder from 50 percent to 70 percent, effective 
as of May 9, 2000.  TDIU was also granted at that time, 
effective as of May 9, 2000.

In a statement dated in March 2001, a VA physician reported 
that the veteran experienced severe symptoms, angry outbursts 
with minimal provocation, and feelings of hopelessness.  The 
physician indicated that the veteran could not maintain 
socially appropriate behavior to hold a job, and was 
potentially dangerous.

In a September 2003 statement, a private clinical social 
worker reported that the veteran had evidenced exaggerated 
symptoms that included suicidal ideation with a plan when 
stressed, and that he often felt out of control regarding his 
anger, struggling to find ways to keep from acting 
impulsively.  It was noted that he was not stable enough to 
work in an employed situation.  

VA medical records dated between 2001 and 2004 reflect 
treatment accorded the veteran for problems to include 
psychiatric disability, noting the presence of "horrible" 
nightmares, rapid and pressured speech, irritability, anger, 
and irrational thinking.  

A private medical record dated in July 2003, pertaining to 
treatment accorded the veteran for cardiac complaints, shows 
that the veteran was healthy, well nourished and robust, 
oriented as to place, person, event and time, and interacted 
well with medical personnel.  An August 2003 private medical 
record, also pertaining to cardiac treatment, noted that the 
veteran had normal speech and affect.

Analysis

1.  Entitlement to an increased disability rating for 
service-connected psychiatric disorder, currently evaluated 
as 70 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is clearly the most appropriate 
diagnostic code because it pertains specifically to the 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under the criteria for evaluating PTSD, the current 70 
percent rating in effect for the veteran's PTSD contemplates 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  

A 100 percent rating is appropriate for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

Schedular rating

As noted above, a higher rating for service-connected 
psychiatric disorder than the 70 percent currently assigned 
for that disorder is appropriate when there is total 
occupational and social impairment, as exemplified by such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions, grossly inappropriate 
behavior, persistent danger of hurting oneself or others, 
inability to perform activities of daily living such as 
maintaining minimum personal hygiene, disorientation as to 
time or place, and memory loss.  For reasons explained 
immediately below, these criteria are not satisfied in this 
case.  

While the veteran has shown both suicidal and homicidal 
ideations, and was described by a physician as 
"potentially" dangerous, there is no indication that the 
veteran has either attempted suicide or physically attacked 
another person.  In June 2003, the veteran, although angry 
about a monetary issue, denied that he would hurt himself or 
anyone else.  A December 2003 VA psychiatry note described 
the veteran as "always irritable".  Thus, although the 
Board has no reason to doubt that the veteran has suicidal 
ideation and may be irritable or even potentially violent, 
this pathology is precisely contemplated in the currently 
assigned 70 percent rating.
There is no evidence that the veteran is a persistent danger 
to hurt himself or others.  

The remainder of the schedular criteria are not met.  At all 
times the veteran is described as oriented and appropriately 
groomed.  There is no indication that his ability to 
communicate was impaired, or that he was delusional.  Indeed, 
clinical information compiled pursuant to cardiac treatment 
in July and August 2003 shows that, in a "non-psychiatric" 
setting, the veteran had normal affect, was fully oriented, 
and interacted well with medical personnel.

GAF scores reported on psychiatric evaluation do not 
demonstrate that a 100 percent schedular rating is 
appropriate.  The GAF score of 30 rendered in January 2000, 
which is the lowest GAF score shown in the clinical records, 
represents some impairment in reality testing or 
communication, or major impairment in several areas, which is 
consistent with the currently assigned 70 percent rating.  
The lowest GAF score of 30 does not reflect total social and 
industrial impairment, as is required for a 100 percent 
schedular evaluation.  
In addition, a May 2000 GAF score of 55-60 was substantially 
higher.

In denying the veteran's request for a 100 percent schedular 
rating for his service-connected psychiatric disorder, the 
Board is not minimizing the severity of the veteran's 
symptoms.  It recognizes that he has sleep impairment, a 
significant inability to deal with stress, thoughts of 
suicide, hypervigilance, impaired impulse control, and 
depression.  These symptoms, while productive of significant 
impairment that has been diagnosed as severe in nature, are 
not so severe that the veteran can be said to be totally 
impaired; rather, they more nearly approximate the criteria 
for the current 70 percent rating, which include near-
continuous panic or depression, difficulty to adapting to 
stressful settings such as the workplace, and suicidal 
ideation.

The Board has carefully reviewed the record in order to 
determine whether there are any other factors which would 
allow for the assignment of a 100 percent rating for PTSD.  
See 38 C.F.R. § 4.21 (2004) [it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  No such factors are apparent, and the 
veteran and his attorney have pointed to none.

Indeed, the veteran through counsel has provided little in 
the way of guidance as to why a 100 percent rating is 
warranted for PTSD.  The attorney's contentions, embodied in 
various communications to VA, revolve around purportedly 
inadequate VCAA notice (which has been addressed by the Board 
above), and claimed effective dates of increased ratings, 
which is not on appeal (discussed below).

The Board acknowledges that the veteran is currently in 
receipt of TDIU benefits; that is, VA has recognized that he 
is totally (100 percent) disabled due to service-connected 
disability.  The award of this rating, however, was not 
dependent solely on the severity of his PTSD; he is also 
service connected for lumbar spine degenerative disc and 
joint disease, rated as 40 percent disabling; and tinnitus, 
rated as 10 percent disabling.  Several other service-
connected disorders are rated as noncompensable (zero percent 
disabling).  

Moreover, a claim for TDIU "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU is not 
dispositive of the increased rating claim.

In brief, the medical evidence does not show that the 
veteran's impairment is so severe as to be total in nature, 
and the veteran himself has not presented cogent evidence and 
argument to the contrary.  See 38 U.S.C.A. § 5107(a).  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to a schedular 
disability rating greater than 70 percent for his service-
connected PTSD.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  In this case, the veteran's representative has 
requested that the veteran's claim for increased compensation 
for service-connected PTSD be accorded extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the question of referral of 
this matter to appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

In the instant case, the evidence does not demonstrate that 
the veteran has been recently hospitalized for treatment of 
his psychiatric disorder.  In addition, any interference with 
employment due to the symptoms of this disorder is reflected 
in the 70 percent disability rating that is currently 
assigned; see Van Hoose, supra.  
As discussed above, a disability rating at the 70 percent 
level reflects deficiencies in most areas, to include work.  
The medical evidence does not demonstrate that the veteran's 
psychiatric disability is productive of more impairment or 
deficiency than the current 70 percent rating; while 
treatment records pertinent to his psychiatric disorder show 
findings that he could not maintain socially appropriate 
behavior that would allow him to maintain employment, and 
that he was not sufficiently stable to work in an employed 
situation, the Board notes that medical records pertaining to 
treatment for other, non-psychiatric, disorders specifically 
show that he interacted well with medical personnel, and had 
normal speech and affect.

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for service-connected 
psychiatric disorder.

The Board, in passing, notes that the veteran is already in 
receipt of TDIU, which is premised on his unemployability due 
to service-connected disorders.  His combined service-
connected disabilities are rated as 80 percent disabling when 
considered on a combined basis; since he is not rated as 100 
percent disabled on a schedular basis, the award of TDIU is 
in essence an extraschedular rating based on his loss of 
industrial capacity and marked interference with 
employability.  While a claim for TDIU may not be considered 
when a 100 percent rating is in effect 
[see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. App. 33 
(2001)], it does not necessarily follow that the award of an 
extraschedular rating for a service-connected disability is 
precluded when a TDIU has been awarded.  The Board has 
therefore undertaken this discussion. 

In short, for reasons expressed above, the Board concludes 
that a disability rating in excess of the currently assigned 
70 percent is not warranted on an extraschedular basis, 
because an exceptional or unusual disability picture is not 
present. 

Additional comment

Before concluding its analysis, the Board would like to take 
note of the argument advanced by the veteran's 
representative, to the effect that a claim for an increased 
rating for psychiatric disorder had been prosecuted by the 
veteran since he filed a claim for increased compensation in 
February 1997.  In particular, the veteran's representative 
has characterized the issue on appeal as "Entitlement to an 
increased evaluation for service-connected PTSD in excess of 
30% from 2/12/96 and in excess of 50% from 10/19/98 and in 
excess of 70% from 5/9/00."  See "Additional Argument & 
Evidence Submitted in Support of Claim" dated October 8, 
2004, 
pages 5 et seq.  

In essence, the veteran through his attorney appears to be 
seeking earlier effective dates for ratings assigned for his 
service-connected PTSD.  Such issue is not on appeal, and the 
Board therefore has no jurisdiction to address it.

The current appeal, as noted in the Introduction to this 
decision, arises from the veteran's claim for an increased 
rating for his psychiatric disability which was adjudicated 
in February 1999.  At that time, the rating in effect for the 
service-connected psychiatric disorder was 30 percent; during 
the course of this appeal it was raised to 50 percent, 
effective as of October 19, 1998, and then to 70 percent, 
effective as of May 9, 2000.  While seeking increased 
compensation throughout the course of his appeal, the veteran 
has not raised with the agency of original jurisdiction any 
claim of entitlement to earlier effective dates for either 
the 
50 percent or 70 percent rating.  It appears that the matter 
of entitlement to an earlier effective date or dates for 
increased ratings was initially raised in the October 8, 2004 
communication from the veteran's attorney, although it was 
couched in terms as to imply that the issue was already on 
appeal, which it was not.  

The assignment of effective dates is governed by specific 
criteria, as set forth at 38 C.F.R. § 3.400 et seq. [with the 
criteria that pertain to increased disability compensation 
set forth at 38 C.F.R. § 3.400(o)].  The matter of the 
veteran's entitlement to earlier effective dates for the 50 
percent and 70 percent disability ratings has not been 
adjudicated and is not now before the Board.  

The Board additionally observes that the current appeal does 
not arise from an original grant of service connection.  
Service connection for a psychiatric disorder was granted in 
August 1967, and the current claim of entitlement to an 
increased rating was filed in November 1998.  "Staged" 
ratings, whereby separate ratings can be assigned for 
separate periods of time based on the facts found, may be 
awarded for claims arising from the initial rating for a 
disability following an initial award of service connection 
for that disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Fenderson is not for application in this case, and 
the Board thus lack jurisdiction to assign "staged" 
ratings.

The matter of the veteran's entitlement to earlier effective 
dates for increased ratings is referred to the RO for 
appropriate action.  However, the veteran and his attorney 
are once again reminded that it is their responsibility to 
present a claim for benefits.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

2.  Entitlement to an effective date prior to May 9, 2000 for 
the assignment of TDIU.

Pertinent Law and Regulations

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2004).

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned May 9, 2000 for the award of TDIU.  The RO 
assigned that effective date based upon
A VA medical report which stated that the medical staff felt 
strongly that the veteran was unemployable to due his chronic 
PTSD and severe anxiety symptoms.  

As discussed in the law and regulations section immediately 
above, effective dates are determined by the date of filing 
of the claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year after the 
increase in disability is shown, in which case the effective 
date is the date shown.  
See 38 C.F.R. § 3.400 (2004).

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to May 2000 the veteran did not submit any claim, 
either formal or informal, for TDIU.  While records dated 
prior to that reflect treatment for mental problems, and note 
that he was at times unemployed, such statements, in and of 
themselves, do not rise to the level of applications for TDIU 
benefits.  

The veteran's assertion in November 1998 that his PTSD hurt 
him from establishing a "beachhead in the workplace" does 
not constitute a request for TDIU benefits from VA, in that 
this is a statement of purported fact, and not of intent.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [a claim 
must identify "the benefit sought" as required by section 
3.155(a).].  

An application or claim for VA benefits must be a request for 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit; merely seeking treatment, or 
stating that one is not employed, does not rise to the level 
of requesting benefits or alleging entitlement to those 
benefits.  The record shows that the veteran first alleged 
that he was unemployable due to his service-connected 
symptoms by means of a statement dated May 12, 2000; a formal 
application for TDIU benefits was received by VA on August 
25, 2000; and TDIU was granted effective as of the May 9, 
2000 medical statement.

Even if the Board was to conclude that an application for 
TDIU benefits had been received prior to May 9, 2000, an 
award of an effective date prior to that date would not 
necessarily be forthcoming.  The law provides that the 
effective date of an award of increased disability 
compensation, such as TDIU, is not the date of the claim, but 
rather is the date that it is factually ascertainable that 
there was an increase in disability.  See 38 C.F.R. § 3.400 
(o) (2004).  

Upon review, the Board finds that there is no evidence 
showing that it was factually ascertainable that the veteran 
was unemployable due to service-connected disabilities prior 
to the May 9, 2000 medical report.  Although the evidence 
reflects that he had been at least intermittently unemployed 
several years prior to that date, it does not show that he 
was unemployable due to the disabilities for which he was 
service connected.  A February 2000 VA medical record shows 
that he had turned down employment.  While the report of the 
March 2000 VA examination notes that he had been able to work 
for only brief periods, and had trouble dealing with people 
and functioning in work situations, this report does not set 
forth findings that the veteran was unemployable due to 
service-connected disabilities, nor can it be assumed from 
the report that this was in fact the situation.  
Significantly, the veteran's formal application for TDIU 
benefits, submitted in August 2000, shows that he had been 
fully employed since December 1998.    
 
The earliest evidence associating the veteran's inability to 
maintain employment with his service-connected disabilities 
is the May 9, 2000 VA physician's statement, in which the 
physician concluded that the veteran was unemployable due to 
his chronic PTSD and severe anxiety symptoms.  In other 
words, May 9, 2000 is the date that entitlement to TDIU 
benefits arose. 

In short, a claim for TDIU benefits was made on May 12, 2000, 
with a formal application received on August 25, 2000.  Since 
the claim was received within one year after it was factually 
ascertainable that the veteran was entitled to TDIU benefits, 
a date earlier than the claim may be assigned.  May 9, 2000 
is the appropriate effective date.  

Finally, the Board must address several matters raised by the 
veteran's representative in the course of the adjudication of 
this claim.  

In particular, the attorney has alleged that various medical 
records dated prior to May 2000, and specifically those dated 
in July 1997 and October 1998, in essence constitute informal 
claims for TDIU.  He has also alleged that the veteran's 
claim for an increased rating for service-connected PTSD, 
which the representative alleges has been prosecuted since 
February 1997, encompassed a claim for TDIU.  

A careful review of the record does not indicate that any of 
the documents relied upon by the veteran and his attorney in 
fact constituted a claim, formal or informal, for TDIU.  None 
of these document identifies the benefit sought, i.e. TDIU.  
Moreover, none of these documents indicates that the veteran 
could not work due to service-connected disabilities.  Cf. 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised].  
Although VA must liberally read all documents submitted to 
include all issues presented, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), the Board is not required to conjure up 
issues that were not raised by the appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).   

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even assuming for the sake of argument that the veteran filed 
a TDIU claim prior to May 9, 2000, the date of entitlement, 
not the date of claim, is the determining factor with regard 
to the effective date for increased compensation.  
Here, the date of entitlement is May 9, 2000, the date of the 
medical opinion indicating that the veteran was unemployable 
due to his service-connected psychiatric disability.

The veteran's attorney has also noted that the veteran met 
the schedular requirement for TDIU as early as October 19, 
1998, which is the effective date for the award of a 50 
percent rating for his service-connected psychiatric 
disorder; as of that date, his service-connected 
disabilities, when combined, were 70 percent disabling.  
See 38 C.F.R. § 4.16(a), whereby TDIU ratings may be assigned 
when, in pertinent part, there is at least one disability 
rated as at least 40 percent disabling, and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.

However, the fact that the veteran as of that date met the 
schedular requirements does not mean that that date is the 
appropriate effective date for TDIU benefits.  The provisions 
of 38 C.F.R. § 4.16 stipulate that a TDIU may be assigned 
when those disability ratings are shown, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The crucial 
factors are the date of claim and the date entitlement arose; 
mere satisfaction of the schedular criteria does not, ipso 
facto, dictate the award of TDIU.  

In summary, based on the evidence of record, the Board finds 
no basis for entitlement to TDIU prior to May 9, 2000, which 
is the date that entitlement to TDIU arose.  The Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to an effective date prior to 
May 9, 2000, for the grant of TDIU. The benefit sought on 
appeal is accordingly denied.

ORDER

An increased disability rating for a service-connected 
psychiatric disorder is denied.

An effective date prior to May 9, 2000 for the assignment of 
TDIU is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


